Judgment and order reversed on the law and facts and a new trial granted, with costs to the appellant to abide the event, on the ground that the finding of the jury that negligence of the defendant was the legal cause of the death of plaintiff’s intestate was contrary to and against the weight of the evidence. All concur. (The judgment is for damages for death of plaintiff’s intestate resulting from a collision between an automobile and a freight car operating over tracks in a city street. The order denies a motion for a new trial on the minutes.) Present — Sears, P. J., Taylor, Thompson, Crosby and Lewis, JJ.